Exhibit 10.11

 

August 2, 2004

 

Dr. Ken Bloom

 

Dear Ken:

 

ChromaVision Medical Systems, Inc. or, if appropriate, its related professional
corporation that employs professional medical staff that perform professional
medical services, (the “Company”) is pleased to enter into this letter agreement
(the “Letter Agreement”) with you (the “Executive”) which will address the terms
of Executive’s employment with the Company.  The Company considers it essential
to the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this Letter Agreement are intended to address that goal.

 

1.             Duties.  Commencing on August 1, 2004 or a date mutually agreed
upon by the Company and Executive (the “Commencement Date”). Executive will
serve as Chief Medical Director of the Company and will report directly to the
Chief Executive Officer of the Company.

 

2.             Term.   Notwithstanding anything to the contrary, Executive’s
employment relationship with the Company is employment “at will”.  As a result,
Executive’s employment may be terminated by the Company or by Executive at any
time (subject to the notice provision below), in each case without any liability
or obligation, except as set forth in this Letter Agreement.  If Executive
terminates his employment, he shall give the Company written notice of such
termination not less than sixty (60) days prior to the effective date of such
termination.  In light of the severance benefits provided for in Section 6, the
Company will have no obligation to give Executive prior notice of any such
termination by the Company (whether or not such termination is without cause).

 

3.             Compensation.

 

(a)                                  Base Salary.  During the term of
Executive’s employment, Executive will receive a base salary of $425,000 per
annum, payable in biweekly increments, subject to annual salary and performance
review and potential salary increase at the sole discretion of the Company.

 

(b)                                 Bonus.  Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) (target incentives as determined by the Compensation Committee of
the Company’s Board of Directors) with an annual target payment of 30% of base
salary, pro-rated for the number of months of services in any given year. 
Potential exists to receive as much as twice this figure based on achievement of
Company and personal objectives.

 

(c)                                  Sign-On Bonus.  The Company will pay
Executive $50,000 as a sign-on bonus payable on Executive’s first day of
employment with the Company and upon execution of this employment letter and
accompanying Release agreement.  Executive agrees that he will repay the $50,000
if Executive voluntarily terminates his employment before the one year
anniversary date of the commencement of employment with the Company or if the
Company terminates his employment for cause before that date.

 

1

--------------------------------------------------------------------------------


 

4.                                       Option Grant.  The Compensation
Committee of the Company’s Board of Directors has approved a recommendation, to
be presented to and approved by the Company’s Board of Directors, that you
receive a stock option grant in the amount of 400,000 shares of Common Stock of
the Company, which option shares will vest 25% on the first anniversary of the
Commencement Date and the remaining 75% of which will vest in equal monthly
installments during the three year period commencing on the first anniversary of
the Commencement Date.  The option will not be granted under the Company’s 1996
Equity Compensation Plan (the “Option Plan”) but will be subject to the same
terms and conditions as are set forth in the standard form stock option
agreement currently in use under the Option Plan (including such terms and
conditions as are incorporated therein from the Option Plan itself).  The option
will have an exercise price per share equal to the last sale price of the
Company’s Common Stock on the date the option is approved by the Board of
Directors and will expire on the tenth anniversary of the grant date (subject to
earlier termination in accordance with the terms of the Option Plan and standard
form of stock option agreement thereunder).  Additional equity grants may be
awarded by action of the Company’s Board of Directors or a duly authorized
committee of the Board and, if made, will be made in a manner commensurate with
senior executives, the terms and conditions of which shall be as determined
under the Company’s Option Plan and by the Company’s Board of Directors.

 

5.                                       Fringe Benefits.

 

(a)          Executive will be paid a car allowance at the rate of $600 per
month.

 

(b)         Executive is eligible for group life and accidental death and
dismemberment insurance in an amount equal to one times the Executive’s annual
base salary not to exceed $600,000 (assuming that Executive meets normal
insurability requirements).  If insurability requirements cannot be met, the
maximum amount of group life insurance benefit is $225,000.  Executive will be
offered the opportunity to purchase voluntary life insurance for himself and his
spouse and children, if applicable; and otherwise be eligible to participate in
all other benefits programs offered generally by the Company to its other
executives, including medical, dental, and vision insurance, short and long term
disability insurance, 401k Plan, flexible spending account (Section 125) plan
and employee assistance program.

 

(c)          Company will pay the cost of Executive’s malpractice insurance each
year.

 

(d)         Executive will also be entitled to twenty-two (22) days of vacation
which will accrue from the Commencement Date at the rate of 6.77 hours for each
biweekly pay period. Executive may not accrue more than forty (40) hours above
his eligible vacation allowance per year.  All vacation accrued will carry over
year to year; however, the point at which the total number of vacation hours
accrued exceeds the maximum allowable, no additional accruals will be earned
until the amount is reduced below the maximum.

 

7.             Severance Payments.   Subject to the provisions of subsection (d)
below and the other terms and conditions of this Letter Agreement, in the event
(i) the Company terminates Executive’s employment without “cause”, (ii) within
twelve months after a Change of Control Executive terminates his employment with
“good reason,” or (iii) Executive’s employment terminates as a result of
Executive’s death or disability (any of the foregoing being a “Severance
Termination”), the Company will provide Executive the following benefits, which
shall be the only severance benefits or other payments with respect to
Executive’s employment with the Company to which Executive

 

2

--------------------------------------------------------------------------------


 

shall be entitled.  Without limiting the generality of the foregoing, these
benefits are in lieu of all salary and bonuses (except for salary and bonuses
for periods ending on the date of termination), accrued vacation and other
rights Executive may have against the Company or its affiliates.

 

(a)           After a Severance Termination, Executive will receive payment of
an amount equal to twelve month’s of his base salary in effect at the time of
the Severance Termination.

 

(b)           Upon a Severance Termination, Executive will be able to exercise
any options which have become exercisable on or before the termination date
until the earlier of (a) the first anniversary of the date of termination or (b)
the expiration date of the option.

 

(c)           Upon a Severance Termination, Executive will receive continued
coverage under the Company’s medical and health plans in accordance with COBRA
rules and regulations following the termination date (including any period as
may be required by law), provided that coverage will end if Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits.  If Executive ceases to be eligible for COBRA
because the Company does not pay the premiums for its existing or group
insurance policy or the Company ceases to have a group healthcare plan, the
Company will pay Executive, for any portion of the period referred to above
during which Executive’s COBRA eligibility ceases for such reasons, the amount
of the premium it would have had to pay for Executive’s coverage under the then
existing, or if none, the most recently existing, healthcare insurance policy.
 Executive should consult with the Company’s Manager of Human Resources
concerning the process for assuming ownership of and continued premium payments
for any life insurance policy. Executive will be reimbursed in accordance with
Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.

 

(d)           All compensation and benefits described above in (a) through (c)
of this Section 6 will be contingent upon (i) Executive’s execution of a release
of all claims against the Company substantially in the form of Exhibit A and
expiration of the seven-day revocation period referred to in the release,
(ii) Executive’s not engaging in any Competition (as defined in Section 7 of
this Letter Agreement) with the Company during the period of his employment by
the Company or the one-year period following Executive’s termination date and
(iii) Executive’s not engaging in any Solicitation (as defined in Section 7 of
this Letter Agreement) during the period of his employment by the Company or the
one-year period following Executive’s termination date.

 

(e)           The Company will pay Executive the amount described in (a) above
in equal bi-weekly installments with the first payment being payable on the date
when the seven-day revocation period referred to below with respect to the
release expires.  The Company will prepare the final release (which will be
substantially in the form attached as Exhibit A to this Letter Agreement) and
deliver it to Executive within five business days of Executive’s termination of
employment.  Executive will have twenty-one (21) days in which to consider the
release although Executive may execute it sooner.  Please note that the release
has a revocation period of seven days.

 

(f)            In this letter, the term “cause” means (a) Executive’s failure to
adhere to any written policy of the Company if Executive has been given a
reasonable opportunity to comply with such policy and cure Executive’s failure
to comply (which reasonable opportunity to cure must be granted for a period of
ten days); (b) Executive’s appropriation (or attempted appropriation) of a
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (c) Executive’s

 

3

--------------------------------------------------------------------------------


 

misappropriation (or attempted misappropriation) of any of the Company’s funds
or property (including without limitation trade secrets and other intellectual
property); or (d) Executive’s conviction of, or Executive’s entering of a guilty
plea or plea of no contest with respect to, a felony or the equivalent thereof. 
In this letter, the term “good reason” means (i) Executive’s assignment (without
Executive’s consent) to a position, title, responsibilities, or duties of a
materially lesser status or degree of responsibility than the position,
responsibilities, or duties of Chief Medical Officer of the Company, (ii) the
relocation of the Company’s offices at which Executive is principally employed
to a location which is more than thirty miles from the location of the Company’s
principal offices on the date of this Letter Agreement; provided, however, that
Executive must have given the written notice to the Company that Executive
believes he/she has the right to terminate employment for good reason,
specifying in reasonable detail the events comprising the good reason, and the
Company fails to eliminate the good reason within fifteen (15) days after
receipt of the notice.

 

(g)           In this letter, the term “Change of Control” means (a) the
issuance, sale, transfer or acquisition by the Company of shares of capital
stock of the Company (including a transfer as a result of death, disability,
operation of law, or otherwise) in a single transaction or a group of related
transactions, as a result of which any entity, person, or group (other than
Safeguard Scientifics, Inc. and/or its affiliates) acquires the beneficial
ownership of newly issued, outstanding or treasury shares of the capital stock
of the Company having 50% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote for at least a majority of the
authorized number of directors of the Company or (b) any merger, consolidation,
sale of all or substantially all the assets or other comparable transaction as a
result of which all or substantially all of the assets and business of the
Company are acquired directly or indirectly by another entity (except Safeguard
Scientifics, Inc. and/or any of its affiliates).  An “affiliate” of an entity is
an entity controlling, controlled by, or under common control with the entity
specified, directly or indirectly through one or more intermediaries.  “Group”
shall have the same meaning as in section 13(d) of the Securities Exchange Act
of 1934, and “beneficial ownership” shall have the meaning set forth in
Rule 13d-3 of the Securities and Exchange Commission adopted under the
Securities Exchange Act of 1934.

 

(h)           Executive will not be required to mitigate the amount of any
payment provided for in this Letter Agreement by seeking other employment or
otherwise.

 

(i)            Executive acknowledges that the arrangements described in this
Letter Agreement will be the only obligations of the Company or its affiliates
in connection with any determination by the Company to terminate Executive’s
employment with the Company.  This Letter Agreement does not terminate, alter,
or affect Executive’s rights under any plan or program of the Company in which
Executive may participate, except as explicitly set forth herein.  Executive’s
participation in such plans or programs will be governed by the terms of such
plans and programs.

 

8.             Definitions of Competition and Solicitation. (a) For purposes of
Section 6(d) of this Letter Agreement, Executive shall be deemed to have engaged
in “Competition” with the Company if, without prior written approval of the
Board of Directors of the Company, Executive directly or indirectly through any
other person, firm or corporation, whether individually or in conjunction with
any other person, or as an employee, agent, consultant, representative, partner
or holder of any interest in any other person, firm, corporation or other
association during any portion of the term of this Letter Agreement or any
renewals or extensions hereof or the period of salary continuation referred to
in Section 6(a), competes with, or encourages or assists others to compete with,
or solicit orders or otherwise participates in business transactions or provides
services in competition with, the business engaged in by the Company at any time
during the term of Executive’s employment (unless such business shall have been
abandoned by the Company).  Executive

 

4

--------------------------------------------------------------------------------


 

acknowledges that the Company’s products are marketed throughout the United
States, that therefore the Company is engaged in business in every county and
state of the United States and that the foregoing definition of “competition”
includes competition in every county and state of the United States as well as
in foreign countries.

 

(b)           For purposes of Section 6(d) of this Letter Agreement
“Solicitation” shall mean (A) soliciting, enticing, or inducing any Customer (as
defined below) to become a client, customer, OEM, distributor, or reseller of
any other person, firm or corporation with respect to, or provide, products or
services which are competitive with products or services then sold or under
development by the Company or to cease doing business with the Company or
authorizing or knowingly approving the taking of such actions by any other
person or (B) soliciting, enticing, or inducing directly or indirectly, or
hiring any person who presently is or at any time during the term hereof shall
be an employee of the Company to become employed by any other person, firm or
corporation or to leave his or her employment with the Company or authorizing or
approving any such action by any other person or entity.  Providing a reference
for an employee of the Company will not, however, constitute Solicitation if the
employee has decided to leave the employ of the Company, is seeking other
employment, and requests the reference.

 

(c)           For purposes of this Section 7, “Customer” means any person or
entity which at the time of determination, if made prior to termination of
employment, or, after termination of employment, at the time of such
termination, shall be, or shall have been within two years prior to such time, a
client, customer, OEM, distributor, or reseller of the Company or a bona fide
prospect to become any of the foregoing.

 

(d)           Competition shall not include investing in the securities of any
corporation having securities listed on a national securities exchange, the
Nasdaq National Market, or the Nasdaq SmallCap Market, provided that such
investment does not exceed 5% of any class of securities of any corporation
engaged in business in competition with the Company, and provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including him, in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising his/her rights as a shareholder, or seeks to do any of the foregoing.

 

(e)           Executive acknowledges (i) that his/her experience and
capabilities are such that the conditions in Section 6(d) to his/her receiving
the severance benefits referred to in Section 6 will not prevent him/her from
obtaining employment or otherwise earning a living at the same general economic
benefit as reasonably required by him/her without losing the severance benefits
and (ii) that he/she has, prior to the execution of this Letter Agreement,
reviewed this Letter Agreement with his/her legal counsel.  Executive
acknowledges that the provisions contained in this Section 7 and in Section 6(d)
are reasonable and necessary to protect the legitimate business interests of the
Company and that the Company would not have entered into this Letter Agreement
in the absence of such provisions.

 

9.             Other Payments in the Event of Termination of Employment.  In the
event of termination of Executive’s employment for any reason, Executive will be
entitled to receive upon such termination payment of all accrued, unpaid salary
to the date of termination and a “pro rata portion” of his/her “bonus for the
year of termination” (as those terms are defined below).  “Pro rata portion”
means the number of days in the calendar year of termination up to and including
the date of termination divided by the total number of days in that full
calendar year.  The “bonus for the year of termination” means the amount the
Executive would have been likely to earn if he/she had been

 

5

--------------------------------------------------------------------------------


 

employed for the full year, as determined in good faith by the Board of
Directors of the Company or a committee thereof.

 

10.           Withholding; Nature of Obligations.  The Company will withhold
applicable taxes and other legally required deductions from all payments to be
made hereunder.  The Company’s obligations to make payments under this letter
are unfunded and unsecured and will be paid out of the general assets of the
Company.

 

11.           Representations and Covenants of Executive.  Executive represents
and warrants to the Company that:  (a) he has full power and authority to enter
into this Letter Agreement and to perform his duties hereunder, (b) the
execution and delivery of this Letter Agreement and the performance of his
duties hereunder shall not result in an actual (as opposed to merely asserted)
breach of, or constitute an actual (as opposed to merely asserted) default
under, any agreement or obligation to which he may be bound or subject,
including without limitation any obligations of confidentiality, noncompetition,
nonsolicitation or use of information, (c) this Letter Agreement represents a
valid, legally binding obligation on him and is enforceable against him in
accordance with its terms except as the enforceability of this Letter Agreement
may be subject to or limited by general principles of equity and by bankruptcy
or other similar laws relating to or affecting the rights of creditors, (d) to
Executive’s knowledge, the services contemplated by this Letter Agreement do not
(i) infringe any third party’s copyright, patent, trademark, trade secret or
other proprietary right, or (ii) violate any law, statute, ordinance or
regulation, and (e) the Executive has resigned from all positions as an
employee, officer, director or executive of prior employers. Executive covenants
to the Company that during his employment with the Company (a) he shall not (i)
intentionally use, in connection with his employment with the Company, any
confidential or proprietary information or materials belonging to any third
person or entity, or (ii) knowingly violate any law, statute, ordinance or
regulation and (b) he shall not breach (i) any agreement with any third party to
keep in confidence any confidential or proprietary information, knowledge or
data acquired prior to his execution of this Letter Agreement or (ii) any
obligations of confidentiality, noncompetition, nonsolicitation or use of
information.

 

12.           Miscellaneous.  This Letter Agreement will inure to the benefit of
Executive’s personal representatives, executors, and heirs.  In the event
Executive dies while any amount payable under this Letter Agreement remains
unpaid, all such amounts will be paid to the parties legally entitled thereto in
accordance with the terms and conditions of this Letter Agreement.  No term or
condition set forth in this Letter Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and an officer of the Company authorized to sign
such writing by the Board of Directors of the Company or an authorized committee
thereof.  This Letter Agreement will be construed and enforced in accordance
with the laws of the State of California without regard to the conflicts of laws
of any state.  Any controversy or claim arising out of or relating to this
Letter Agreement, or the breach thereof, will be settled by arbitration in Los
Angeles or Orange County, California in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association,
using one arbitrator, and judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction.

 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.

 

6

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

 

Title:

 

 

I agree to the terms and conditions of this Letter Agreement

 

 

 

 

 

 

Name

 

 

7

--------------------------------------------------------------------------------


 

GENERAL RELEASE AND AGREEMENT

 

This GENERAL RELEASE AND AGREEMENT (hereinafter the “Release”) is made and
entered into as of this                     200  , by and between CHROMAVISION
MEDICAL SYSTEMS, INC. (the “Company”) and Ken Bloom (“Employee”).

 

1.             Background.  The parties hereto acknowledge that this Release is
being entered into pursuant to the terms of the Letter Agreement, dated
                    (the “Letter Agreement”), between the Company and Employee.
As used in this Release, any reference to the Company shall include its
predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, attorneys, insurers,
agents and assigns, as well as all Company affiliates, subdivisions,
subsidiaries and parents, including without limitation Safeguard Scientifics,
Inc. and its subsidiaries (collectively, the “Company Affiliates”) and their
respective past, present and future directors, officers, employees, consultants,
attorneys, insurers, agents and assigns; and any reference to Employee shall
include, in their capacities as such, his attorneys, heirs, administrators,
representatives, agents, and assigns.

 

2.             Resignation from Boards.  Employee shall, and hereby does resign
from such boards and officer positions with the Company and all affiliates and
partner companies of the Company as such employee holds on the date hereof.  In
this regard, if requested, Employee agrees to pre-sign and deliver to the
Company resignation letters acceptable to the Company in order to effect
Employee’s resignation from certain companies and entities, and we may submit
other such letters from time to time, although nothing contained herein shall
prohibit Employee from resigning from such boards and officer positions at an
earlier time.

 

3.             General Release.

 

(a)  Employee, for and in consideration of the separation payments and other
benefits offered to him or her by the Company specified in the Letter Agreement
that accompanies this Release and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company and the Company Affiliates, of
and from any and all causes of actions, suits, debts, claims, and demands
whatsoever in law or in equity, which he/she ever had, now has, or hereafter may
have or which his or her heirs, executors or administrators may have, by reason
of any matter, cause, or thing whatsoever, from the beginning of his or her
employment with the Company and/or the Company Affiliates to the date of this
Release, and particularly, but without limitation, any claims arising from or
relating in any way to his or her employment or the separation  of his or her
employment relationship with the Company, including, but not limited to, any
claims arising under any federal, state, or local laws, including Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title
VII”), the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“the
ADEA”), the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”),
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 301, et  seq.,
as amended (“ERISA”), and any and all other federal, state or local laws, and
any common law claims now or hereafter recognized, including claims for wrongful
discharge, slander and defamation, as well as all claims for counsel fees and
costs.

 

(b) By signing this Release, Employee represents that Employee has not commenced
any proceeding against the Company or any Company Affiliate in any forum
(administrative or judicial) concerning Employee’s employment.

 

--------------------------------------------------------------------------------


 

(c)  Employee agrees and covenants not to sue or to bring, or assign to any
third person, any claims or charges against the Company or any Company Affiliate
with respect to any known matter arising before the date of this Release or
covered by the release and not to assert against the Company or any Company
Affiliate in any action, grievance, suit, litigation or proceeding any known
matter before the date of this Release or covered by the release.  Employee
agrees that in the event of a breach of any covenant of this Release by
Employee, the Company or any Company Affiliate damaged as a result of such
breach shall be entitled to recover attorneys’ fees and costs in an action
relating to such breach, in addition to compensatory damages.

 

(d)  Anything herein to the contrary notwithstanding, neither party is released
from any of his, her or its obligations under this Release or the Letter
Agreement, and each party confirms that such obligations are the only
obligations of the Company or its affiliates in connection with the cessation of
Employee’s service with the Company.

 

(e)  Employee acknowledges that this Release extends to all causes of action,
suits, debts, claims and demands referred to in (a) above, known or unknown,
suspected or unsuspected.  By signing this Release, Employee expressly waives
all rights under Section 1542 of the California Civil Code, which reads in full
as follows:

 

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by her must have materially affected his settlement with the debtor.”

 

(f)  By signing this Release and the Letter Agreement and by making the payments
and providing the benefits contemplated by the Letter, the Company does not
admit any liability, wrongdoing or fault and expressly denies any such
liability, wrongdoing or fault.

 

4.             Confidentiality; Non-Disparagement.

 

(a)  Except to the extent required by law, including SEC disclosure
requirements, the Employee agrees that the terms of this Release will be kept
confidential by Employee, except that Employee may advise his or her family and
confidential advisors.

 

(b)  Employee will not at any time knowingly reveal to any person or entity any
of the trade secrets or confidential information of the Company or the Company
Affiliates or of any third party which the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets or confidential
information respecting inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans, and proposals), and Employee shall keep secret all
confidential matters relating to the Company or the Company Affiliates and shall
not use or attempt to use any such confidential information in any manner which
injures or causes loss or may reasonably be calculated to injure or cause loss
whether directly or indirectly to the Company or the Company Affiliates.  These
restrictions contained in this sub-paragraph (b) shall not apply to: (i)
information that at the time of disclosure is in the public domain through no
fault of Employee; (ii) information received from a third party outside of the
Company that was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of the Company
or the Company Affiliate; or, (iv) information that may be required by law or an
order of the court, agency or proceeding to be disclosed; provided, Employee
shall provide the Company notice of any such required disclosure once Employee
has knowledge of it and will help the Company at the Company’s expense to the
extent reasonable to obtain an appropriate protective order.

 

2

--------------------------------------------------------------------------------


 

(c)   Employee represents that Employee has not taken, used or knowingly
permitted to be used any notes, memorandum, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation, or other
materials of any nature relating to any matter within the scope of the business
of the Company, the Company Affiliates, or their partner companies or concerning
any of its dealings or affairs otherwise than for the benefit of the Company or
the Company Affiliates.  Employee shall not, after his or her termination of
employment, use or knowingly permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation, or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Company,
the Company Affiliate or client of the same, as the case may be, and that
immediately upon the effectiveness of Employee’s resignation from employment,
Employee shall deliver all of the foregoing, and all copies thereof, to the
Company at its main office.

 

(d)  In accordance with normal ethical and professional standards, the Company
and Employee agree that they shall not in any way engage in any conduct or make
any statement that would defame or disparage the other, or make to, or solicit
for, the media or others, any comments, statements (whether written or oral),
and the like that may be considered to be derogatory or detrimental to the good
name or business reputation of either party.  It is understood and agreed that
the Company’s obligation under this paragraph extends only to the conduct of the
Company’s senior officers.  The only exception to the foregoing shall be in
those circumstances in which Employee or the Company is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

 

5.  Indemnity.

 

(a)  This Release shall not release the Company or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Employee and hold him/her harmless from any claims made against him/her arising
out of his/her activities as director or officer of the Company, to the same
extent as the Company or its insurance carriers are or may be obligated to
defend and/or indemnify and hold harmless any other director or officer and the
Company affirms its obligation to provide indemnification to Employee as a
director, officer, former director, or former officer of the Company, as set
forth in the Company’s bylaws and charter documents in effect on the date of the
Letter Agreement.

 

(b)  Employee agrees that Employee will personally provide reasonable assistance
and cooperation to the Company, at the Company’s expense, in activities related
to the prosecution or defense of any pending or future lawsuits or claims
involving the Company.

 

6.  General.

 

(a)  Employee understands that this Release is revocable by Employee for a
period of seven (7) days following execution of the Release.  This Release shall
not become effective or enforceable until this seven (7) day revocation period
has ended.

 

(b)  Employee has carefully read and fully understands all the provisions of the
Notice and the Release which sets forth the entire agreement between Employee
and the Company, and Employee acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this document.

 

(c)  Employee agrees that any breach of this Release or corresponding Letter
Agreement by Employee will cause irreparable damage to the Company and that in
the event of

 

3

--------------------------------------------------------------------------------


 

such breach the Company shall have, in addition to any and all remedies of law,
the right to an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.

 

(d)  No term or condition set forth in this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and a duly authorized officer of the Company.

 

(e)  Any waiver by the Company of a breach of any provision of this Release
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

Dated:

 

 

 

 

 

 

NAME

 

 

 

 

 

 

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

Dated:

 

 

By:

 

 

 

 

Stephen T. D. Dixon, Executive Vice President and
Chief Financial Officer

 

4

--------------------------------------------------------------------------------